Citation Nr: 1439563	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraines.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to October 29, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1994 to November 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

In a July 2013 rating decision, the RO granted a TDIU, effective October 29, 2012.  When evidence of unemployability is received during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran filed his claim for an increased rating for his service-connected migraines in March 2010, the record reflects that he stopped working in September 2010, and there is evidence suggesting that he may have been unemployable as a result of his service-connected disabilities, including his migraines, prior to October 29, 2012.  Inasmuch as a TDIU may be available prior to October 29, 2012, the Board finds that the claim for a TDIU prior to October 29, 2012 is part of the pending appeal for an increased rating for the service-connected migraines.

The issue of entitlement to a TDIU prior to October 29, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving all doubt in favor of the Veteran, throughout the appeal period, his migraines are reasonably shown to have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating, but no higher, is warranted for the Veteran's migraines.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in March and November 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in the November 2013 supplemental statement of the case.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in June 2010 and April and November 2012.  The Board notes that the VA examination reports contain sufficient findings and informed discussion of the pertinent history and features of the disability to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be assigned for periods of distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diagnostic Code 8100 provides ratings for migraine headaches.  A 10 percent rating is warranted when there is evidence of migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted when there is evidence of characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent (maximum) rating is warranted when there is evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The phrase "productive of economic inadaptability" does not require that a Veteran be completely unable to work to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  

May and July 2009 counseling statements from O.V.I., the company that previously employed the Veteran, indicate that the Veteran was warned that he would be terminated if he had further absences without a doctor's excuse.  A 2009 daily attendance record from O.V.I. indicates that he took 310 hours of leave from March to December 2009.  An August 2009 physician certification form indicates serious medical conditions (other than migraine headaches) as the basis for taking leave under the Family and Medical Leave Act (FMLA).  

In a 2009 statement, the Veteran indicated that he had missed 50 percent of his workdays over that year.  He stated that he would get a small headache every now and then but nothing like before and that he was prepared for the Spring 2010 semester of classes.  A December 2009 financial aid appeal form shows that the Veteran indicated that he had medical circumstances that prevented him from completing the required hours to maintain eligibility for financial aid.  

On June 2010 VA examination, the Veteran reported mild to moderate headaches with associated phonophobia, photophobia, and changes in visual acuity that occurred weekly during the prior 12-month period and usually lasted longer than 2 days, with less than half of the attacks being prostrating.  He reported that the headaches decreased his concentration, kept him from going to church, and caused him to avoid people and miss work.  

In a July 2010 statement, the Veteran indicated that over the years he had frequently been absent from work and school due to his headaches, that he would usually wait until his headaches were more tolerable before seeking treatment at VA, and that he sought special accommodations at work because of his headaches.  

VA treatment records show that in July 2010, the Veteran was seen in the emergency department for a headache that had lasted 2 days with associated nausea.  He reported that he had headaches about 15 days per month with 2 of those days being intense headaches.  

Copies of August 2010 emails show that the Veteran indicated that he missed 6 days of work due to his headaches.  

A September 2010 State of Tennessee separation notice indicates that the Veteran was discharged from his job at O.V.I. on September 2010.  

In October and November 2010 statements, the Veteran indicated that his headaches alone made it difficult for him to maintain employment and were the actual reason for his FMLA leave of absence.  He stated that he would get headaches irregularly, and sometimes intermittently throughout the day, he avoided places with loud sounds and bright lights, when he was out of work he was bedridden most of the day and sometimes several days in a row, and over-the-counter medication helped relieve mild headaches did not help relieve severe ones.  He indicated that he had migraines up to 3 times a week, lasting from a few minutes to several hours, with associated sensitivity to sound and light.  He stated that he had difficulty sleeping due partially to his headaches and that his headaches prevent him from getting out of bed some mornings.  

A November 2010 VA treatment record shows that the Veteran complained of headaches that had been on and off for 3-4 weeks duration with associated nausea for the past few days.  The headaches he had prior to the last 3-4 days had been more intense with photophobia and sensitivity to smell.  He reported that his headaches were usually relieved by lying down in a dark, quiet room.  He had occasional sensation changes consisting of allodynia and occasional numbness on his left upper extremity, but he denied any vision changes.  

VA treatment records show complaints of headaches from December 2010 through February 2011; in November 2010, he reported headaches intermittently for the past 3-4 weeks with nausea, photophobia, and sensitivity to smell; and in February 2011, he reported that his headaches had improved.  

August 2011 statements from C.M. and J.B. (the Veteran's coworkers from 2007 to 2009), from E.L. (his coworker from 1997), and J.P. (his coworker at O.V.I.) indicate that the Veteran had difficulty at work and frequently missed work because of his headaches.  

VA treatment records show that in August 2011, the Veteran complained of daily headaches; in September 2011, he reported a headache that had lasted all day; in November 2011, he reported having 11 headaches in October, 7 in September, and 3 within the first week of November; and in December 2011, he reported headaches that occurred about 2-3 times per week with associated nausea, vomiting, and sensitivity to light.  

In a November 2011 statement, the Veteran indicated that he had 6 days of incapacitating headaches in August 2010 and was terminated from his job in September 2011 because of his frequent absences.  

In a December 2011 statement, the Veteran indicated that he rates headaches according to a scale of 1-10.  A "6" on his scale indicates that he needs to be in the bed with his eyes closed in a dark cool room.  

A copy of February 2012 emails between A.A. and the Veteran indicate that the Veteran's headaches hindered his ability to complete school assignments on time.  

On a copy of the Veteran's academic transcript, he indicated that he withdrew or failed several classes in 2009, 2010, and 2012 because of his headaches.  

VA treatment records show that in January 2012, the Veteran complained of a headache; in February 2012, he complained of a headache and reported headaches daily for weeks at a time; in March 2012, he reported that his headaches were worse; and in April 2012, he complained of headaches daily that had increased in intensity.  

A March 2012 statement from J.M., a residential team leader for O.V.I., indicated that the Veteran often had to work with the lights off in his office and frequently missed work due to his headaches.  

A March 2012 statement from S.G., a nurse at O.V.I., indicated that she treated the Veteran's headaches while he was at work.  

On April 2012 VA examination, the Veteran reported headaches that last more than 2 days with associated nausea, sensitivity to light and sound, changes in vision (such as scotoma, flashes of light, or tunnel vision), and sensory changes (such as feeling pins and needles in the extremities).  He reported that he had prostrating attacks more frequently than once per month.  The examiner opined that the Veteran's headaches did not impact his ability to work.  

In a May 2012 statement, the Veteran indicated that he believed that the April 2012 VA examiner marked the wrong box for prostrating attacks on his examination report.  He stated that having a headache of a 6 or higher intensity meant that he could not perform simple tasks, but that he has never been in a position where he could not manage to go to the bathroom even while sedated with medication.  He stated that his headaches impacted his work by causing excessive absences, reduced reliability, inability to maintain a job, withdrawal from school, pain, sleep disruption, fatigue, nausea, diarrhea or constipation, depression, anxiety, irritability, changes in mood, vitamin D deficiency, strained relationships, and isolation.  

The Veteran's headache log shows 52 entries for headaches from July 2010 to May 2011, 30 rated as a "6" or higher; from September 2011 to November 2011, there are 25 entries (11 rated as a "6" or higher); from December 2011 to March 2012, there are 32 entries (21 rated as a "6" or higher); and from April 2012 to May 2012, there are 22 entries for headaches (14 rated as a "6" or higher).  On the headache log the Veteran indicated that he did not record for all of March and April.  In a June 2011 statement, he indicated that he did not record headaches that lasted less than 2 hours even if they were prostrating attacks.  

A June 2012 statement from P.C., the Veteran's coworker at O.V.I., indicates that the Veteran's headaches affected his ability to work and caused him to be absent frequently.  

In a July 2012 statement, the Veteran indicated that between January and April 2012 he had 55 headaches, 32 of which were incapacitating.  He also stated that the average duration of his headaches are more than 2 days.  

VA treatment records show that in July 2012, the Veteran reported having 9-19 headaches per month from December to May despite his medication, and that twice a week his headaches were severe enough to make him stop his activities and lie down; in August 2012, he reported smelling cigarette smoke when no one else did, which the treatment provider indicated could be a migraine aura as it occurred either before or after a migraine; and in October 2012, he complained of a mild headache.  

On November 2012 VA examination, the Veteran reported that he sometimes had headaches that last hours and present when he woke in the morning, he had nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes associated with the headaches, his headaches occurred about 2-3 times per week and typically lasted 1-2 days.  He reported prostrating attacks that occurred more frequently than once per month, and that his headaches caused increased absenteeism at work.  The examiner opined that the Veteran was severely limited in obtaining and maintaining employment in a strenuous occupational setting and moderately limited in doing so in a sedentary environment due to increased absenteeism and needing to be still in a quiet area during migraine attacks.  

VA treatment records show that in December 2012, the Veteran complained of a headache with mild nausea; in March 2013, he complained of sharp headache pain upon sudden movement and reported that his headaches would sometimes last for 2-3 days; and in May 2013, he complained of mild headaches and reported that heat increases the severity of his headaches.  

At the April 2014 hearing, the Veteran testified that he had at least 55 migraines within a year, of which 32 were incapacitating.  He stated that generally he has headaches every day and discussed only the incapacitating headaches with his neurologist.  He explained that he gets about 4 headaches a month that sometimes last about 2-3 days.  He stated that he is prescribed Topiramate and Zonitra for his headaches but cannot take it regularly because of his blood pressure.  He testified that his headaches have caused him to lose jobs, prevented him from finishing school, and caused difficulties at home.  He stated that he has been unemployed since 2010, when he lost his job as an office manager because of excessive absences due to his headaches.  He testified that his headaches are about the same since 2012.  

Resolving any reasonable doubt in the Veteran's favor, the Board finds that, throughout the appeal period, the Veteran's migraine headaches have more closely approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran's stated that, on a scale of 1-10, he rates his headaches as a "6" when he needs to be in the bed with his eyes closed in a dark cool room.  His headache log indicates that he had headaches rated at 6 or higher about 30 times from July 2010 to May 2011 (averaging about 3 per month), 11 times from September 2011 to November 2011 (averaging about 4 per month), 21 times from December 2011 to March 2012 (averaging about 5 per month), and 14 times from April 2012 to May 2012 (averaging about 7 per month).  Furthermore, on April and November 2012 VA examinations, he reported having prostrating attacks more frequently than once per month and that he had 32 incapacitating attacks over the prior year (averaging about 3 per month).  In light of the foregoing, the Board finds that a 50 percent (maximum) schedular rating is warranted for the entire appeal period.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Comparing the Veteran's migraine headache symptoms and related impairment to the schedular criteria for the ratings assigned for the migraines and their complications, the Board finds that all symptoms and associated impairment shown are encompassed by the schedular rating assigned.  He reports very frequent, prostrating migraines that have caused severe economic inadaptability.  Therefore, the schedular criteria are not inadequate.  There is nothing unusual or exceptional about the disability picture presented.  To the extent that he has depression, anxiety, and sleep impairment related to his migraines or hallucinations from his medication, the Board notes that he is separately service-connected for a psychiatric disability and such symptoms are for consideration in rating that disability, which is not currently before the Board.  For these reasons, referral for extraschedular consideration is not warranted.  

In summary, the evidence supports a 50 percent rating - the maximum schedular evaluation available under Diagnostic Code 8100 - for migraine headaches for the entire appellate period.  To that extent, the appeal is granted.  


ORDER

A 50 percent rating, and no higher, for the Veteran's migraines is granted for the entire appellate period, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

A Remand is required to obtain the vocational rehabilitation file and a supplemental medical opinion addressing the claim for a TDIU prior to October 29, 2012.

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's VA vocational rehabilitation file with the claims folders.

2. Then forward the claims file to the examiner that conducted the November 2012 VA examination, if available, for a supplemental medical opinion.  If the November 2012 VA examiner is not available, the requested opinion should be obtained from another qualified medical provider.  The claims folder must be made available to the opinion provider for review of the case.  The opinion provider must provide an opinion as to whether the Veteran's service-connected migraines (in addition to his service connected major depressive disorder and generalized anxiety disorder; right knee disability; left knee disability; right ankle disability; and pseudofolliculitis barbae) precluded his obtaining and retaining substantially gainful employment consistent with his education and occupational experience prior to October 29, 2012.  The opinion provider's attention is drawn to the fact that that the Veteran has an AAS degree in Computer Networking, a BS (Bachelor of Science degree) in Social Work, and was working on a BS in Information Technology in 2012; and that the Veteran last worked full-time in September 2010 as an office manager.  A complete explanation for all opinions expressed must be included in the examination report.

3. Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought is denied the Veteran and his representative should be provided an SSOC. An appropriate period of time should be allowed for a response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


